Citation Nr: 1743433	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-33 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include residuals of a collapsed lung.

2.  Entitlement to a rating in excess of 50 percent, on and after April 29, 2011, for schizophrenia.

3.  Entitlement to an effective date prior to September 9, 2009, for the grant of a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

The Veteran is represented by:  Virginia A. Girard-Brady, Attorney




ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to January 1972 and from September 1974 to December 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009, March 2011, and March 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and/or the Agency of Original Jurisdiction (AOJ).  The extensive adjudicative history associated with these claims need not be repeated here.  It is sufficient for present purposes to note that these matters were before the Board in June 2015, at which time they were remanded for additional development.  After the issuance of a March 2017 supplemental statement of the case, the appeal was remitted to the Board for further review.

The issues of entitlement to a rating in excess of 50 percent, on and after April 29, 2011, for schizophrenia, and the issue of entitlement to an effective date prior to September 9, 2009, for TDIU, will be addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence of record does not include a current diagnosis of residuals of a collapsed lung.

2.  The Veteran's chronic obstructive pulmonary disease (COPD) and asthma were not incurred in or due to his active duty.

CONCLUSION OF LAW

A respiratory disability, including residuals of a collapsed lung, was not incurred in or due to active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

VA's duty to notify was satisfied by letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The RO and AOJ have obtained the Veteran's service treatment and personnel records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, there was no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided a VA examination in August 2016.  The VA examiner reviewed the Veteran's electronic claims file and administered a thorough clinical evaluation, which addressed the salient issue presented by the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In the June 2015 remand, the Board directed the AOJ to obtain any outstanding evidence that was not already associated with the claims file before providing the Veteran a VA examination.  Thereafter, the AOJ confirmed and continued the denial of the claim, issued a March 2017 supplemental statement of the case, and remitted the appeal to the Board for further appellate review.  The Board finds that the AOJ substantially complied with the June 2015 remand directives and, thus, a remand for corrective actions is not required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board will now address the merits of the Veteran's claim.

The Veteran asserts that a current respiratory disability, including residuals of a collapsed lung, was incurred in or due to his active duty.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.   38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303 (d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records show that he experienced a spontaneous lung collapse in September 1978; however, the evidence of record does not include a current diagnosis of any residuals of a collapsed lung.

An August 2016 VA examiner opined that the Veteran did not then experience asthma (but had a history thereof), and attributed the Veteran's COPD to his prolonged history of tobacco use.  The examiner did not report any diagnosable residuals of a collapsed lung.  Further, there is no other probative evidence of record establishing the current presence of residuals of a collapsed lung.

To the extent that the Veteran asserts that he experiences diagnosable residuals of a collapsed lung, the Board finds his assertions as to the presence of lay observable symptoms (for example, difficult breathing) are considered competent evidence thereof.  However, as a lay person, the Veteran has not shown that he has specialized training sufficient to render diagnoses.  Accordingly, his opinion on such matters is not competent evidence because such a question requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Absent adequate competent evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for residuals of a collapsed lung have not been presented and the claim must be denied.

To the extent that the Veteran's claim concerns his COPD and history of asthma, the evidence of record includes only one probative opinion, that of the August 2016 VA examiner.  During the August 2016 VA examination, the examiner observed that the Veteran sustained a spontaneous collapsed lung during his active duty.  The Veteran denied any reoccurrences.  The Veteran then reported that he first experienced post-service shortness of breath in approximately 2000 or 2001, which is more than 20 years after his active duty.  The Veteran also reported that he smoked one pack of cigarettes per day since age 13, which was calculated by the examiner as a 54-year history.  This history included only one 2-month respite.  Ultimately, in a February 2017 addendum, the examiner opined as follows:

The Veteran[']s history of asthma is less likely than not incepted during the Veterans period of active military service or is otherwise related to any in-service disease, event, or injury, including his history of a collapsed lung.

RATIONALE: There are no [service treatment records] found to show a diagnosis of asthma or complaints consistent with asthma or COPD.  The mainstream medical literature does no[t] support a claim of collapsed lung either causing or aggravating asthma.  Post separation medical records note a history of asthma as a child, rare as an adult. (1-3-02)  Post separation medical records show long history and continued use of tobacco with [chest x-rays] and [pulmonary function tests] consistent with COPD from years of tobacco use.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There is no post-service evidence of record that related the Veteran's asthma or COPD to his active service.  The only probative etiological opinion of record is that of the August 2016 VA examiner, which was negative to the Veteran's claim.  The Board finds that the VA examiner's opinion to be highly probative.

The Veteran's assertions that his current asthma or COPD is etiologically related to active duty, to include the in-service collapsed lung, are not competent because he has not shown that he has specialized training sufficient to render such opinions.  See Jandreau, 492 F.3d at 1376-77.

As the preponderance of the evidence is against finding a current diagnosis of residuals of a collapsed lung and/or that a current respiratory disability was incurred in or due to the Veteran's active duty, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection for a respiratory disability is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-6 (1990).

Additionally, the Board has considered service connection for a respiratory disability based on the Veteran's in-service use of tobacco products.  However, on July 22, 1998, the President signed into law a provision, codified at 38 U.S.C.A. 
 § 1103, barring service connection claims submitted after June 9, 1998 that are based on a disease or injury that is attributable to in-service use of tobacco products.  38 C.F.R. § 3.300.  The Veteran submitted the present claim of entitlement to service connection for a respiratory disability years after the statutory deadline.  Thus, to the extent that the Veteran attributes a current respiratory disability to his in-service use of tobacco products, his claim is denied as a matter of law.  Id.  


ORDER

Service connection for a respiratory disability, including residuals of a collapsed lung, is denied.


REMAND

In the June 2015 decision, the Board granted entitlement to an initial 70 percent rating, prior to April 29, 2011, for the Veteran's service-connected schizophrenia.  The Board also remanded the issue of entitlement to a rating in excess of 50 percent, on and after April 29, 2011, for the Veteran's service-connected schizophrenia, as well as the issue of entitlement to TDIU.

While these claims were in remand status, the AOJ issued a March 2017 rating decision that effectuated the Board's June 2015 decision; however, the AOJ erroneously captioned and evaluated the Veteran's claim.  Specifically, according to the associated rating sheet, the AOJ ignored the 50 percent rating on and after April 29, 2011, and instead applied the 70 percent rating throughout.  Further, the AOJ adjudicated whether a 70 percent rating was warranted during the period prior to April 29, 2011.  Again, this issue was decided by the Board in June 2015.  The only issue for consideration by the AOJ with respect to the Veteran's schizophrenia is whether a 50 percent rating is warranted on and after April 29, 2011.

Additionally, in the March 2017 rating decision, the AOJ granted entitlement to TDIU, assigning an effective date of September 9, 2009.  The AOJ found that this was appropriate because that was the date VA received the Veteran's claim of entitlement to TDIU.

However, because TDIU was raised by the Veteran during the pendency of an appeal concerning an increased rating claim, the issue of entitlement to TDIU is for consideration throughout the entire pendency of the increased rating claim (i.e., since November 24, 1981).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  There is no indication that the AOJ considered TDIU prior to September 9, 2009.

After the AOJ issued the March 2017 rating decision, the Veteran timely submitted a notice of disagreement, claiming entitlement to an effective date prior to September 9, 2009 for the grant of TDIU.  To date, the AOJ has not issued a statement of the case wherein that claim is addressed.  As such, the Board must remand this claim in order for the AOJ to issue a statement of the case and to give the Veteran an opportunity to perfect an appeal of such claim by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Based on the above, the Board finds that a remand is required.  See Stegall, 11 Vet. App. at 271.

Accordingly, the case is remanded for the following action:

1.  The AOJ must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include, but not limited to, evidence associated with his employability from November 24, 1981 to September 9, 2009.  Based on his response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources. 

2.  With respect to the issue of entitlement to an effective date prior to September 9, 2009, for the grant of TDIU, the AOJ must issue the Veteran a statement of the case and notification of his appellate rights.  In so doing, the AOJ must consider whether the Veteran is entitled to TDIU beginning November 24, 1981.  The AOJ must inform the Veteran that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  If the Veteran perfects an appeal, it must be certified to the Board for appellate review.

3.  Once the above actions have been completed, the AOJ must re-adjudicate the issue of entitlement to a rating in excess of 50 percent, on and after April 29, 2011, for the Veteran's schizophrenia.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


